

Stone Energy Corporation
2016 Performance Incentive Compensation Plan


I. Introduction and Overview


A. The Stone Energy Corporation 2016 Performance Incentive Compensation Plan
(the “2016 Incentive Plan”) is a performance-based incentive program, the
purpose of which is to motivate the employees of Stone Energy Corporation (the
“Company”) to make extraordinary efforts to achieve short-term target goals that
are crucial to the Company. For 2016 this 2016 Incentive Plan comprises the
entire incentive-based compensation opportunity for Participants (as hereinafter
defined).


B. Award Opportunities (as hereinafter defined) may be earned based on
performance during a three-month performance period starting January 1, 2016
(each such three-month performance period for the 12 months of fiscal year 2016,
a “Quarterly Period”) and settled after the end of the Quarterly Period, with
the ability to catch-up any quarterly amount at the end of fiscal year 2016
based on performance over the full 12-month performance period of fiscal year
2016 (the “Annual Period”).


II. Award Opportunities


Each employee eligible to participate in the 2016 Incentive Plan will have a
threshold, target and maximum award opportunity (“Award Opportunity”) expressed
as a percentage of such employee’s base salary and expressed on a Quarterly
Period and Annual Period basis. The Compensation Committee shall set and approve
the individual Award Opportunities under the 2016 Incentive Plan for the Chief
Executive Officer of the Company (“CEO”), and all other officers of the Company
as required by its charter. The CEO is authorized to set and approve the
individual Award Opportunities under the 2016 Incentive Plan for all other
Participants, consistent with the terms of the 2016 Incentive Plan and subject
to such limitations as may be imposed by the Compensation Committee. The
Compensation Committee and the CEO may establish objective criteria for setting
individual Award Opportunities or may use their subjective judgment in setting
Award Opportunities in their sole discretion. No employee of the Company is
automatically entitled to any Award Opportunity, or to the payment of any earned
Award Opportunity, under the 2016 Incentive Plan.


III. Eligibility/Participation Requirements


A. All employees of the Company that would have been eligible to participate in
an annual incentive compensation program, pursuant the Company’s Amended and
Restated Revised Annual Incentive Compensation Plan (as the same may be amended
from time to time), if such a program had been implemented for fiscal year 2016,
are eligible to participate in the 2016 Incentive Plan (each, a “Participant”).


B. A Participant must be employed by the Company on the last day of a Quarterly
Period and on the date payment is made with respect to Award Opportunities
earned relative to such Quarterly Period in order to be entitled to receive
payment on an Award Opportunity that would otherwise be considered to be earned
for such Quarterly Period but for the termination of employment prior to the
later of these dates. Participants whose employment with the Company terminates
due to death, Disability or Retirement (as defined below) on or before the last
day of a Quarterly Period (or on or before an applicable payment date) may have
their Award Opportunity for such Quarterly Period determined to be earned, and
the award paid, on a pro-rata basis by the Compensation Committee after
considering the recommendations of the Chief





--------------------------------------------------------------------------------




Executive Officer (“CEO”). For all other Participants, if a Participant’s
employment with the Company terminates (either voluntarily or involuntarily) on
or before the last day of a Quarterly Period (or on or before an applicable
payment date), such Participant’s Award Opportunity for the Quarterly Period in
question will be void as of the date of termination of employment, and not
subject to being earned, and such Participant shall not be entitled to receive
payment relative to such Quarterly Period Award Opportunity.


C. A Participant shall be employed with the Company on the last day of the
Annual Period and on the date payment is made with respect to the Annual Period
True-Up Payment (as hereinafter defined), if any, in order to be entitled to
receive any such Annual Period True-Up Payment (as hereinafter defined);
provided, however, that if such Participant’s employment with the Company
terminates due to death, Disability or Retirement (as defined below) on or
before the last day of the Annual Period (or on or before the applicable payment
date), the Annual Period True-Up Payment may be determined, and paid, on a
pro-rata basis by the Compensation Committee after considering the
recommendations of the CEO.


D. Notwithstanding the foregoing, a Participant whose employment is terminated
(voluntarily or involuntarily) (i) after the end of a Quarterly Period, but
before an Award Opportunity is determined to have been earned or, if determined
to be earned, before it has been paid, or (ii) after the end of the Annual
Period but before a determination has been made as to whether an Annual Period
True-Up Payment is payable, or if determined, before it has been paid, may
nevertheless be entitled to payment thereon if the Compensation Committee, after
considering the CEO’s recommendations, determines that such Participant is so
entitled.


E. For purposes of this 2016 Incentive Plan:


(i) “Cause” means (A) an act or acts of dishonesty on your part constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company, (B) gross or willful
and wanton negligence in the performance of your material and substantial duties
of employment with the Company, or (C) your conviction of a felony involving
moral turpitude. The existence of Cause shall be determined by the Compensation
Committee.


(ii) “Disability” means permanent and total disability as defined in Section
22(e)(3) of the Internal Revenue Code of 1986, as amended.


(iii) “Retirement” means, unless otherwise determined by the Compensation
Committee, a Participant’s voluntary resignation with the approval of the CEO
(or, in the case of the CEO, with the approval of the Board), other than in
connection with a Cause termination, at any time following the earlier to occur
of (A) such Participant’s attainment of age 60 with 5 years of service with the
Company, as determined by the Company, or (B) such Participant’s attainment of
75 years of Retirement Service.


(iv) “Retirement Service” means, as of the date of determination, a
Participant’s (A) years of service with the Company, The Stone Petroleum
Corporation or Stone Oil Corporation, as determined by the Company, and (B) such
Participant’s age.





--------------------------------------------------------------------------------






IV. Performance Criteria/Goals


A. The performance criteria for the 2016 Incentive Plan, and the allocated
points for each, are as follows:


                        Measure
  Minimum
      Target
    Stretch
EBITDA ($ millions)
25
50
75
Capital Expenditures ($ millions)
20
40
60
HSE Performance
5
10
15
TOTAL Points
50
100
150



B. The minimum, target and stretch goals for each of the foregoing performance
criteria by Quarterly Period, and then for the Annual Period, are set forth on
Exhibit A (the “Performance Goals”), attached hereto and incorporated herein by
reference. The Performance Goals, or performance against such Performance Goals
may be adjusted by the Compensation Committee, as permitted under Section
X(b)(ii)(B) of the Company’s 2009 Amended and Restated Stock Incentive Plan (As
Amended and Restated December 17, 2015) (the “Stock Incentive Plan”)


V. Settlement of Earned Award Opportunities


A. The Compensation Committee shall make all determination of achievement
against the Performance Goals set for each Quarterly Period and the Annual
Period. Award Opportunities may be earned based upon the performance achievement
determinations made by the Compensation Committee. Earned Award Opportunities
will be payable only following the Compensation Committee’s determination of the
achievement against the Performance Goals for the applicable Quarterly Period or
Annual Period, as the case may be. As soon as practicable after the last day of
a Quarterly Period, and no later than the Company’s payroll (applicable to the
relevant Participant) next following the filing of the Company’s 10-Q for such
Quarterly Period (or for the 4th Quarterly Period the Company’s 10-K), the
Company will assess performance achievement against the goals for the applicable
Quarterly Period and, subject to the Compensation Committee’s determination of
the achievement against the Performance Goals for the applicable Quarterly
Period and subject to the other terms of this 2016 Incentive Plan, will pay the
Award Opportunity earned for that Quarterly Period, if any, as applied to each
Participant’s Award Opportunity for the relevant Quarterly Period. As soon as
practicable in 2017, and no later than the Company’s payroll (applicable to the
relevant Participant) next following the filing of the Company’s 10-K for the
Annual Period, the Company will assess achievement against the Performance Goals
for the Annual Period and, subject to the Compensation Committee’s determination
of the achievement against those Performance Goals and subject to the other
terms of this 2016 Incentive Plan, will pay the Participant the difference, if
any between the Award Opportunity earned by a Participant as determined for the
Annual Period and the sum of his/her Award Opportunities earned and paid for all
prior Quarterly Periods, (subject to the other terms of this 2016 Incentive
Plan) (“Annual Period True-Up Payment”). All earned Award Opportunities will be
paid no later than March 15, 2017.


B. Subject to the other terms of this 2016 Incentive Plan, earned Award
Opportunities, including any Annual Period True-Up Payment, will be paid in cash
in a lump sum, subject to applicable withholding and subject to any compensation
recovery or “clawback” policy the Company may have in effect at the time the of
payment.







--------------------------------------------------------------------------------




C. Subject to shares of the Company’s common stock being available for issuance
under the terms of the Stock Incentive Plan, 10% of the CEO’s earned Award
Opportunities, will be paid in the form of the Company’s common stock as an
Other Stock-Based Award pursuant to the terms of the Stock Incentive Plan (as
herein defined). The number of shares of common stock to be delivered upon
settlement of an earned Award Opportunity will be determined based on dividing
(i) the dollar amount of 10% of the earned Award Opportunity, by (ii) the
average closing price of the Company’s common stock for the applicable Quarterly
Period or for the Annual Period True-Up Payment, the average closing price for
the month of December 2016 and further subtracting from that number of shares a
number of shares sufficient to satisfy any tax withholdings thereon (with any
tax withholding not thereby satisfied to be satisfied through tax withholdings
from the cash payment on such earned award opportunity. Only whole shares will
be delivered and determined by rounding down. Any fractional shares resulting
from such calculation will be paid in cash. To the extent there are not
sufficient shares of the Company’s common stock available for issuance under the
terms of the Stock Incentive Plan, then the 10% of the CEO’s earned Award
Opportunity payable in common stock shall be paid in the maximum number of
shares that are available and any remainder shall be paid in cash.


VI. Change in Control


A. For purposes of this 2016 Incentive Plan, the definition of “Change of
Control” as set forth in the Stone Energy Corporation Executive Change of
Control and Severance Plan or the Stone Energy Corporation Change of Control
Plan, as may be applicable to you, as each such plan may be amended from time to
time, is incorporated herein by reference as if set forth herein in full.
Immediately prior to or upon a Change of Control, the following benefits will
accrue to Participants, without regard to whether a Participant’s employment
with the Company is terminated upon or after a Change of Control.


B. Should a Change of Control occur in fiscal year 2016, the Award Opportunities
shall be deemed earned and payable as of the date of the Change of Control based
on performance through such date and projecting such performance against the
Performance Goals for the Quarterly Period and the Annual Period taking into
account the time elapsed in such period and for the Annual Period applying the
average relative performance against the threshold, target and maximum for such
Quarterly Period and all prior Quarterly Periods, if any. Such earned Award
Opportunities, if any, will be paid as soon as reasonably practicable after the
Change of Control, but in no event later than the earlier of (i) March 15, 2017,
or (ii) ninety days after the Change of Control.


VII. Administration


A. The Compensation Committee will be responsible for Plan administration. All
determinations of the Compensation Committee under the 2016 Incentive Plan shall
be vested in the exclusive, sole and absolute discretion of such committee, and
the determinations of the Compensation Committee as to such matters shall be
final and conclusive on all persons interested in the 2016 Incentive Plan.


B. The Board, on recommendation of the Compensation Committee, may choose to
revise or eliminate the 2016 Incentive Plan at any time in its sole and absolute
discretion. No contractual right to any benefit described herein is created or
is intended to be created by this document or any related action of the Board
and none should be inferred from descriptions of this 2016 Incentive Plan.


VIII. Miscellaneous Provisions


A. A Participant’s rights and interests pursuant to the 2016 Incentive Plan may
not be assigned or transferred except in the event of the Participant’s death.





--------------------------------------------------------------------------------






B. The Company shall deduct all required withholding for tax purposes from all
payments made pursuant to the 2016 Incentive Plan.


C. The administrative expense of the 2016 Incentive Plan will be borne by the
Company.


D. Neither the establishment of the 2016 Incentive Plan nor the making of Award
Opportunities hereunder nor any payment thereon nor the Annual Period True-Up
Payment shall be deemed to create a trust. No individual shall have any security
or other interest in any of the assets of the Company, in shares of stock of the
Company or otherwise pursuant to or under this 2016 Incentive Plan.


E. An individual shall be considered to be in the employment of the Company as
long as he or she remains an officer and/or an employee of either the Company or
any subsidiary. Nothing in the adoption of this 2016 Incentive Plan nor the
making of Award Opportunities hereunder shall confer on any individual the right
to continued employment by the Company or a subsidiary or affect in any way the
right of the Company or such subsidiary to terminate his or her employment at
any time.


F. All provisions of the Plan shall be construed in accordance with the laws of
Delaware, without regard to such state’s conflicts of laws provisions.


IX. 2009 Amended and Restated Stock Incentive Plan


Awards granted under this 2016 Incentive Plan are intended to be Performance
Awards, Cash Awards, Other Stock-Based Awards and Section 162(m) Awards, as
applicable under the Stock Incentive Plan.


Approved March 10, 2016





